EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s representative SUAREZ, PEDRO F. on 23 Apr 2021.

	Please note that the following amendments are to be made to the entered After Final claim amendments filed 16 Apr 2021.

The claims have been amended as follows:
In reference to claim 1, the phrase on lines 2-3: 
“monitoring a response time associated with at least one action on at least one user interface element of a page presented at the user interface” 
has been changed to: 
“monitoring a response time associated with at least one action on at least one user interface element of a page presented at a user interface”

In reference to claim 14, the phrase on lines 5-6: 
“monitoring a response time associated with at least one action on at least one user interface element of a page presented at the user interface” 
has been changed to: 
monitoring a response time associated with at least one action on at least one user interface element of a page presented at a user interface”

In reference to claim 20, the phrase on lines 3-4: 
“monitoring a response time associated with at least one action on at least one user interface element of a page presented at the user interface” 
has been changed to: 
“monitoring a response time associated with at least one action on at least one user interface element of a page presented at a user interface”

In light of these amendments, Claims 1-5, 9, 11-18, 20, 23-26, and 28-29 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The examiner has carefully considered the independent claims 1, 14, and 20. The prior art of record, alone or in combination, does not teach or fairly suggest the following limitations in the amended claims 1, 14, and 20:

“determining, based on at least the response time representative of the amount of time for the cloud-based application to respond to the at least one action, a frustration index, wherein when the response time for the cloud-based application to respond to the at least one action is higher than a target response time, the frustration index is higher when compared to when the response time is lower than the target response time; and


These limitations, in specific combinations as recited in the independent claims 1, 14, and 20, define the patentability of the claims.
The dependent claims are allowed based on the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173